 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9       SERGIO SOLIS GONZALEZ,                             Case No. 1:16-cv-00455-DAD-JDP

10                      Petitioner,                         FINDINGS AND RECOMMENDATIONS
                                                            TO DENY PETITION FOR A WRIT OF
11              v.                                          HABEAS CORPUS

12       DEAN BORDERS,                                      ECF No. 1

13                      Respondent.                         OBJECTIONS DUE WITHIN 14 DAYS

14

15            Sergio Solis Gonzalez, a state prisoner proceeding without counsel, seeks a writ of

16       habeas corpus under 28 U.S.C. § 2254. Petitioner raises three claims for habeas relief: (1) the

17       government used peremptory challenges to exclude two prospective jurors because of their

18       race; (2) petitioner received ineffective assistance of counsel; and (3) petitioner was convicted

19       on insufficient evidence. For the reasons discussed below, we recommend that the court deny

20       the habeas petition.

21        I. Background

22            This is a child molestation case. On November 19, 2009, the government charged

23       petitioner by information with two counts of lewd conduct upon a child under the age of 14.

24       CT 1:104-05; California Penal Code § 288(a).1 The first count alleged that petitioner had

25

26   All “CT” citations refer to the clerk’s transcript, which includes the parties’ court submissions
     1

   and exhibits from the state court proceedings. All “RT” citations refer to the reporter’s
27 transcript, which includes the trial transcript. All “Aug. RT” citations refer to the augmented
   reporter’s transcript, which includes the reporter’s transcripts showing peremptory challenges.
28 The clerk’s and reporter’s transcripts reflect information concerning two child victims.


                                                        1
 1       lewdly touched Mariah2 on October 9, 2009; the second count alleged that petitioner had           `

 2       lewdly touched Holly on October 10, 2009. CT 1:104-05. The information further alleged the

 3       special circumstance of multiple victims, Mariah and Holly. Id. at 105 (citing California Penal

 4       Code § 667.61(e)(5)). Petitioner pleaded not guilty and proceeded to trial. Petitioner’s first

 5       trial resulted in a hung jury, and the court declared a mistrial. CT 1:160, 269. Petitioner’s

 6       second trial resulted in a guilty verdict on each of the two counts and another verdict finding

 7       the special circumstance of multiple victims. CT 2:441-443. The trial court sentenced

 8       petitioner to two concurrent terms of fifteen years to life. CT 2:492, 494. In this habeas

 9       proceeding, petitioner challenges his conviction on the first count.3

10            The following facts are drawn from the opinion of the Court of Appeal of the State of

11       California, Fifth Appellate District (the “Court of Appeal”), and a presumption of correctness

12       applies to them. See 28 U.S.C. § 2254(e)(1); Crittenden v. Chappell, 804 F.3d 998, 1010-11

13       (9th Cir. 2015); ECF No. 14-1. An independent review of the record, see Nasby v. McDaniel,

14       853 F.3d 1049, 1054-55 (9th Cir. 2017), warrants the adoption of the following facts as a fair

15       and accurate summary of the evidence. All alterations come from the Court of Appeal’s

16       opinion.

17
   Accordingly, respondent should not file the transcripts on the docket absent court order.
18 Petitioner cites to the transcripts, so it appears that he has access to them. All citations to the
   California Penal Code refer to the version in effect on October 9, 2009, the date of the offense.
19 CT 1:104; CT 2:455.
20   2
         We omit the last names of the two child victims.
21   3
       The petition is not moot even though petitioner challenges only one of the two counts that
22   resulted in concurrent terms, each of which required petitioner to serve 15 years to life. The
     state trial court sentenced petitioner under California’s One Strike Law, which imposed a
23   mandatory sentence to 15 years to life for multiple victims. California Penal Code § 667.61(b).
     See People v. Rodriguez, 129 Cal. App. 4th 1401, 1262 (Cal. App. Ct. 2005). A single
24   conviction of a lewd act upon one child under the age of 14 is subject to three, six, or eight
     years in prison. See Cal. Penal Code § 288(a). The state trial court in petitioner’s case found
25
     multiple victims, Mariah and Holly, for each count—that is, each count enhanced the sentence
26   for the other. CT 2:441-443, 492, 494. Because the first count had a collateral consequence of
     an enhanced sentence, petitioner can assert habeas claims challenging only the first count. See
27   Robertson v. Pichon, 849 F.3d 1173, 1177 n.1 (9th Cir. 2017); Chaker v. Crogan, 428 F.3d
     1215, 1219 (9th Cir. 2005).
28


                                                        2
 1   On October 9, 2009, Mariah, then five years old, attended the Big         `
     Fresno Fair with her grandmother from approximately 1:00 p.m. to
 2   8:00 p.m. The pair visited the carnival’s Kiddie Land area, where
     Mariah went on at least six rides unaccompanied. She rode “some
 3   rides twice . . . [be]cause they were very fun.” At around 3:00 p.m.
     or 4:00 p.m., before the start of a “rollercoaster” that “looked like a
 4   caterpillar,” the male carnival worker who fastened Mariah’s
     seatbelt placed his right hand underneath her shorts and underwear
 5   and touched her vagina with his finger. Mariah was initially too
     embarrassed to tell anyone about what transpired. Later that night,
 6   at home, she told her mother Kristy, “Mom, when I was at the fair,
     the rollercoaster guy touched me in the vagina.” Kristy stated,
 7   “Well, sometimes when they clip [the seatbelt] right there, you
     know, maybe they grazed it on accident.” Mariah replied, “No,
 8   mommy.” She then demonstrated how she was molested. Mariah
     described the culprit as a man with brown skin, brown eyes, and
 9   dark, spiky hair.

10   On October 10, 2009, Mariah returned to the fair with her parents
     and reported the incident to Detective Doug Kirkorian. The group
11   proceeded to Kiddie Land and examined at least 20 rides. At retrial,
     Mariah testified that she pointed to the Little Cricket Express as the
12   caterpillar ride after Kristy remarked, “I think it’s that one.” By
     contrast, Kirkorian testified that Mariah did not identify the
13   caterpillar ride. In a subsequent interview on site, Mariah told
     Kirkorian that “the man who owns the [caterpillar] ride” put his right
14   hand through the leg opening of her shorts and touched her
     “privates” for less than three seconds. She also specified that the
15   ride was “up high,” had “a metal fence with glass,” and had a
     seatbelt “that came over her lap and over her shoulder.” Kristy was
16   present during the interview.

17   Afterward, Mariah and her parents went to the police department for
     a photo lineup. Detective Alfred Lopez read the standard
18   admonition to Mariah:

19      In a moment, I am going to show you a group of photographs.
        This group of photographs may or may not contain a picture of
20      the person who committed the crime now being investigated.
        Keep in mind that hairstyles, beards and mustaches may be
21      easily changed. Also, photographs may not always depict the
        true complexion of a person. It may be lighter or darker than
22      shown in the photo. Pay no attention to any markings or
        numbers that may appear on the photos or any other differences
23      in the type or style of the photographs. When you have looked
        at all the photos, tell me whether or not you see the person who
24      committed the crime. Do not tell other witnesses that you have
        or have not identified anyone.
25
     Mariah was shown a six-photo array that included a picture of
26   defendant. She identified defendant as the perpetrator “in less than
     15 seconds,” noting his hair and eyes. Lopez informed Mariah that
27   she was “correct” and revealed to her parents that defendant “was
     already incarcerated for th[e] same action.” Kristy told Mariah that
28   “she did a great job” to make “her . . . feel good about what she had


                                       3
 1   done no matter who she picked” and later gave her a notepad “for                `
     doing good and picking the right person.”
 2
     On October 22, 2009, Mariah was interviewed by Maria Gutierrez
 3   at the Multi-Disciplinary Interview Center (MDIC). She told
     Gutierrez that the man who buckled her seatbelt on the caterpillar
 4   ride “went in the inside of [her] clothes and underneath [her]
     underwear” with his hand and touched the “outside” of her
 5   “privates.” No one, including her grandmother, could see the
     incident because “there was a little glass . . .. [¶] . . . [¶] . . . fence”
 6   and “the caterpillar ride . . . had a cover.” Mariah commented that
     the touching made her “sad.”
 7
     At retrial, Mariah, then seven years old, testified that she was
 8   molested on the Little Cricket Express. She described the ride:

 9       I remember the track was flat when you started and it had . . . the
         caterpillar . . .. And the same color, the same pattern, everything
10       like that . . . [¶] . . . [¶] . . . [B]ut then when you start going, it
         gets bumpy, bumpy, bumpy and then it goes super high up then
11       it goes down fast, then they unbuckle you. . . [¶] . . . [¶] . . . [W]e
         went up, down, and then up again and way high up, then back
12       down, super fast, going in a circle. [¶] . . . [¶] . . . And then there
         was a bump and the rollercoaster kind of went up a little . . . and
13       then . . . I had to get off.

14   Mariah noted that two men were working at the Little Cricket
     Express: defendant “buckl[ed] everyone up” while his partner
15   “watch[ed]” and “ma[de] sure he d[id] the job right.” However, the
     partner was unable to witness the touching because he was “below”
16   the ride. Mariah mentioned that she and the prosecutor had looked
     at photographs of the rides together and the prosecutor “helped [her]
17   a lot . . .. [¶] . . . [¶] . . . by . . . sa[ying] some words . . . to remind
     [her] about the rollercoaster . . . .”
18
     On cross-examination, defense counsel impeached Mariah with her
19   testimony at the first trial. The following excerpt was read into the
     record:
20
         Q Mariah I’m gonna show you [a photo of the Wacky Worm].
21       I’m gonna show this to you.
         A Okay.
22       Q Can you tell us what that is?
         A That is the caterpillar that I went on and I was close to the
23       front. I as the second row.
         Q You were the second row?
24       A Yes.
         Q Okay. And may I have that back?
25       A Yes.
         Q Thank you. Now I want to make sure I can see?
26       A That’s when I was a little kid because I look little in that
         picture.
27       Q Can you see that? There’s a bit of a glare.
         A I can see it.
28


                                          4
 1      Q Okay. And . . . is this the ride that you were on when the man               `
        touched you?
 2      A Yes.
        Q And is that a roller coaster? We can see it a little bit high?
 3      A Yeah, it’s a little bit high, not that much, but when it goes on
        the bump it’s high.
 4
     Mariah conceded that she made these statements, but said, “[I]f I
 5   picked the [Wacky Worm], then I was wrong . . . I was little. So I
     probably didn’t know.” Mariah later added, “[A]fter the first court
 6   day, I’ve been thinking about and thinking about it ever since and
     then today I finally remembered it.”
 7
     Defendant had been a fulltime employee for Shamrock Shows
 8   (Shamrock), a traveling carnival company, since 2008. On October
     9, 2009, he served as a “breaker”—one who “gives the ride operators
 9   a break”—at the Big Fresno Fair’s Kiddie Land area. One of his
     responsibilities was to check and fasten the seatbelts before the start
10   of the ride. Defendant worked at the Little Cricket Express from
     2:42 p.m. to 3:42 p.m., 7:00 p.m. to 8:00 p.m., and 10:15 p.m. to
11   10:45 p.m. He did not work at the Wacky Worm.

12   Joseph Blash, Shamrock’s president, distinguished the Wacky
     Worm from the Little Cricket Express:
13
        [The Wacky Worm]’s a rollercoaster, . . . 90 f[ee]t long, 50
14      f[ee]t wide, it’s got a double layer of track. It’s a kind of an ‘O,’
        in a figure eight so it starts up on top [12 feet high] and then goes
15      around the top, comes down and then comes around the bottom
        later and back in the station. [¶] . . . [¶] . . . [The Little Cricket
16      Express] is a train and [the Wacky Worm] is a coaster. They’re
        . . . kind of similar, they both run on a track and they kind of
17      look similar in shape and design, but [the Little Cricket Express]
        is definitely a train that stays on the ground that doesn’t go up a
18      hill and it’s flat all the time. And it runs under its own power. It
        doesn’t run, you know, up a hill and then gravity pulls it along
19      the track. [¶] . . . [¶] . . . [I]t’s got an engine in it in the little cars
        and that propels it along the track. [¶] . . . [¶] . . . A flat track
20      under ground.

21   Blash testified that the Wacky Worm “has at least two and
     sometimes three people operating it,” whereas “most of the kiddie
22   rides have one person operating them.” Neither the Little Cricket
     Express nor the Wacky Worm had a glass fence. Blash could not
23   recall whether any of the rides in Kiddie Land had lap-and-shoulder
     seatbelts.
24
     Victoria Willms, a fulltime Shamrock employee and Kiddie Land’s
25   supervisor at the time of the incident, testified that both the Little
     Cricket Express and the Wacky Worm “look like a caterpillar.” She
26   described the Little Cricket Express as a “ground train” that “sit[s]
     on the ground,” “doesn’t go up or down,” is operated by one person,
27   and uses a lap belt. The Wacky Worm, on the other hand, has track
     supports, “never reach[es] ground level,” “go[es] up and down,” and
28   is operated by three people.


                                           5
 1   ECF No. 1 at 14-1 at 3-8; see also RT 5: 1089-1157 (Mariah’s testimony).                              `

 2    II. Analysis
 3        A federal court may grant habeas relief when a petitioner shows that his custody violates

 4   federal law. See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-

 5   75 (2000). Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death

 6   Penalty Act of 1996 (“AEDPA”), governs a state prisoner’s habeas petition. See § 2254;

 7   Harrington v. Richter, 562 U.S. 86, 97 (2011); Woodford v. Garceau, 538 U.S. 202, 206-08

 8   (2003). To decide a § 2254 petition, a federal court examines the decision of the last state

 9   court that issued a reasoned opinion on petitioner’s habeas claims. See Wilson v. Sellers, 138

10   S. Ct. 1188, 1192 (2018). The standard that governs our review of the state court’s decision

11   depends on whether the state court adjudicated petitioner’s claims on the merits.

12        When a state court has adjudicated a petitioner’s claims on the merits, a federal court

13   reviews the state court’s decision under the deferential standard of Section 2254(d). Section

14   2254(d) precludes a federal court from granting habeas relief unless a state court’s decision is

15   (1) contrary to clearly established federal law, (2) a result of an unreasonable application of

16   such law, or (3) based on an unreasonable determination of facts. See § 2254(d); Murray v.

17   Schriro, 882 F.3d 778, 801 (9th Cir. 2018). A state court’s decision is contrary to clearly

18   established federal law if it reaches a conclusion “opposite to” a holding of the United States

19   Supreme Court or a conclusion that differs from the Supreme Court’s precedent on “materially

20   indistinguishable facts.” Soto v. Ryan, 760 F.3d 947, 957 (9th Cir. 2014) (citation omitted).

21   The state court’s decision unreasonably applies clearly established federal law when the

22   decision has “no reasonable basis.” Cullen v. Pinholster, 563 U.S. 170, 188 (2011). An

23   unreasonable determination of facts occurs when a federal court is “convinced that an appellate

24   panel, applying the normal standards of appellate review, could not reasonably conclude that

25   the finding is supported by the record.” Loher v. Thomas, 825 F.3d 1103, 1112 (9th Cir. 2016).

26   A federal habeas court has an obligation to consider arguments or theories that “could have

27   supported a state court’s decision.” See Sexton v. Beaudreaux, 138 S. Ct. 2555, 2557 (2018)

28   (quoting Richter, 562 U.S. at 102). In addition, one rule applies to all state prisoners’ petitions


                                                     6
 1   adjudicated on the merits: The petitioner must show that the state court’s decision is “so            `

 2   lacking in justification that there was an error well understood and comprehended in existing

 3   law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

 4         Even when a state court does not explicitly address a petitioner’s claims on the merits, a

 5   Section 2254 petitioner still must satisfy a demanding standard to obtain habeas relief. When a

 6   state court gives no reason for denying a petitioner’s habeas claim, a rebuttable presumption

 7   arises that the state court adjudicated the claim on the merits under Section 2254(d). See

 8   Richter, 562 U.S. at 99. And a federal habeas court’s obligation to consider arguments or

 9   theories that could support a state court’s decision extends to state-court decisions that offer no

10   reasoning at all. See Sexton, 138 S. Ct. at 2557.

11         If a state court denies a petitioner’s habeas claim solely on a procedural ground, then

12   Section 2254(d)’s deferential standard does not apply. See Visciotti v. Martel, 862 F.3d 749,

13   760 (9th Cir. 2016). However, if the state court’s decision relies on a state procedural rule that

14   is “firmly established and regularly followed,” the petitioner has procedurally defaulted on his

15   claim and cannot pursue habeas relief in federal court unless he shows that the federal court

16   should excuse his procedural default. See Johnson v. Lee, 136 S. Ct. 1802, 1804 (2016);

17   accord Runningeagle v. Ryan, 825 F.3d 970, 978-79 (9th Cir. 2016). If the petitioner has not

18   pursued his habeas claim in state court at all, the claim is subject to dismissal for failure to

19   exhaust state-court remedies. See Murray v. Schriro, 882 F.3d 778, 807 (9th Cir. 2018).

20         If obtaining habeas relief under Section 2254 is difficult, “that is because it was meant to

21   be.” Richter, 562 U.S. at 102. As the Supreme Court has put it, federal habeas review

22   “disturbs the State’s significant interest in repose for concluded litigation, denies society the

23   right to punish some admitted offenders, and intrudes on state sovereignty to a degree matched

24   by few exercises of federal judicial authority.” Id. at 103 (citation omitted). Our habeas

25   review authority serves as a “guard against extreme malfunctions in the state criminal justice

26   systems, not a substitute for ordinary error correction through appeal.” Id. at 102-03 (emphasis

27   added).

28


                                                      7
 1            a. Batson challenge                                                                              `

 2            The prosecutor in petitioner’s case used peremptory challenges to exclude two

 3       prospective jurors who had Spanish surnames, V.R. and M.G.4 Petitioner’s counsel objected,

 4       arguing that the prosecutor was excluding V.R. and M.G. because of their race. The prosecutor

 5       responded that he was excluding the two prospective jurors for reasons other than their race:

 6       V.R. had served as a juror in a criminal case that resulted in acquittal and M.G. had an older

 7       brother in prison. The trial court found that the prosecutor was not excluding V.R. and M.G.

 8       because of their race, and trial proceeded with a jury that included three jurors with Spanish

 9       surnames. The Court of Appeal affirmed the conviction, reasoning that substantial evidence

10       supported the trial court’s finding, and the California Supreme Court summarily denied review.

11       In this habeas proceeding, petitioner claims denial of equal protection under the Fourteenth

12       Amendment, arguing that the government’s proffered reasons for excluding V.R. and M.G.

13       were merely pretexts.

14            Purposeful racial discrimination in jury selection denies the equal protection guaranteed

15       by the Fourteenth Amendment, and a criminal defendant can challenge a racially-motivated

16       peremptory challenge through what is now known as a Batson challenge. See Batson v.

17       Kentucky, 476 U.S. 79, 84 (1986); United States v. Mikhel, 889 F.3d 1003, 1028 (9th Cir.

18       2018). A court assesses a Batson challenge in three steps. See Mikhel, 889 F.3d at 1028.

19       First, a criminal defendant must show a prima facie case that the government used a

20       peremptory challenge because of a prospective juror’s race. See id. Second, if the defendant

21       carries that initial burden, the burden shifts to the government to offer a race-neutral reason for

22       excluding the prospective juror in question. See id. Third, the court decides whether the

23       defendant has shown purposeful racial discrimination. See id. The defendant bears the

24       ultimate burden of persuasion to show purposeful racial discrimination. See Sifuentes v.

25       Brazelton, 825 F.3d 506, 515 (9th Cir. 2016).

26
     4
27    The Court of Appeal and the parties refer to jurors by their initials, and we adopt the same
     approach.
28


                                                         8
 1            Here, we assume, without deciding, that petitioner has carried his initial burden of          `

 2       showing a prima facie case that the prosecutor in his case used peremptory challenges to

 3       exclude V.R. and M.G. because of their race.5 No party disputes that the bases for juror

 4       exclusion provided by the government—namely V.R.’s prior juror experience that resulted in

 5       an acquittal and M.G. having an older brother in prison—are potential race-neutral

 6       justifications for exclusion. We therefore proceed to the third step of the Batson analysis and

 7       assess whether petitioner has carried his ultimate burden of showing purposeful discrimination.

 8            Finding purposeful racial discrimination at the third step of the Batson analysis requires

 9       the court to evaluate the prosecutor’s credibility. See Sifuentes, 825 F.3d at 515. The court

10       must consider whether the prosecutor’s stated reasons for excluding the juror are genuine and

11       not pretexts designed to hide purposeful discrimination. See Mikhel, 889 F.3d at 1029. An

12       inference of pretext may arise when the reasons are implausible, not supported by the record,

13       or fantastic. See Sifuentes, 825 F.3d at 516. The court will also consider “subtle impressions”

14       that the court has observed and other intangible factors to assess the prosecutor’s credibility.

15       Sifuentes, 825 F.3d at 515.

16            One way to show pretext is through a comparison of excluded and non-excluded jurors.

17       For example, if the stated reasons for excluding an African American juror apply equally to a

18       Caucasian juror, the prosecutor’s choice not to exclude the Caucasian juror makes purposeful

19       discrimination more likely. See id. at 515-16. On the other hand, if a different treatment of

20       jurors resulted from an honest mistake, the prosecutor might yet be credible. See Aleman v.

21       Uribe, 723 F.3d 976, 982 (9th Cir. 2013). The prosecutor need only provide reasons that

22       “should be believed,” and those reasons need not show “sound strategic judgment.” Id. The

23       prosecutor’s credibility is a “pure issue of fact.” Sifuentes, 825 F.3d at 515.

24

25
     5
26  Respondent argues that showing the prosecutor excluded a prospective juror with a Spanish
   surname, absent further evidence of racial discrimination, does not satisfy petitioner’s initial
27 burden. We need not decide this issue here because a reasonable jurist can find that petitioner
   has not carried his ultimate burden of showing purposeful discrimination, as discussed below.
28


                                                         9
 1        In a habeas case, we are particularly reluctant to overturn a credibility determination          `

 2   affirmed by a state appellate court. On direct appeal, an appellate court will affirm a trial

 3   court’s credibility determination “unless it is clearly erroneous,” meaning that the trial court’s

 4   decision must leave the appellate court with a “definite and firm conviction that a mistake has

 5   been committed.” Id. On habeas review, a federal court “may not second-guess a state court’s

 6   fact-finding process unless, after review of the state-court record, it determines that the state

 7   court was not merely wrong, but actually unreasonable.” Id. at 517. Considering these

 8   deferential standards together results in a “doubly deferential” standard: “unless the state

 9   appellate court was objectively unreasonable in concluding that a trial court’s credibility

10   determination was supported by substantial evidence, we must uphold it.” Id. at 518. The

11   record must “compel” the rejection of the prosecutor’s race-neutral reasons and leave “no

12   permissible alternative”—not one. See Rice v. Collins, 546 U.S. 333, 341 (2006).

13        Here, petitioner contends that the prosecutor’s stated reasons for excluding V.R. and

14   M.G.—that V.R. had served in a as a juror in a criminal proceeding that resulted in acquittal

15   and that M.G. had an older brother in prison—were pretextual. Petitioner relies on what he

16   describes as evidence of pretext: (1) V.R. could not recall whether the case in which she served

17   as a juror was a civil or criminal case; (2) although V.R. stated that the prior case resulted in a

18   verdict of not guilty, V.R., who was not a lawyer, could have meant by this that her prior jury

19   had found a civil defendant not liable; (3) the prosecutor did not inquire V.R. about her prior

20   juror experience; (4) the prosecutor did not exclude another juror, V.F., who petitioner argues

21   was similar to V.R. and who had served as a juror in a criminal case that resulted in acquittal

22   but did not have a Spanish surname; (5) M.G. was not close to her older brother because she

23   stated that she did not associate with him or visit him in prison; (6) the prosecutor did not ask

24   M.G. whether she could be impartial despite having a brother in prison; (7) the prosecutor did

25   not exclude juror E.S., who petitioner argues was similar to M.G. and who had been the subject

26   of a criminal investigation but who did not have a Spanish surname. See ECF No. 1 at 16-24.

27        In light of the evidence in the record, petitioner’s arguments do not provide us with a

28   basis for overturning the state court’s credibility determination; the record supports the finding


                                                     10
 1       that the prosecutor did not exclude V.R. or M.G. because of race. When petitioner’s counsel             `

 2       sought to exclude M.L., a prospective juror with a Spanish surname, the prosecutor opposed

 3       the exclusion of M.L. Aug. RT of October 17, 2009 at 276-78. When petitioner made Batson

 4       challenges for V.R. and M.G., at least one juror with a Spanish surname remained on the panel,

 5       and the prosecutor still had peremptory challenges he could have used to exclude that juror.

 6       Aug. RT of Oct. 17, 2009 at 285, 287-88. Although V.R. could not recall whether she had

 7       served as a juror in a criminal or civil case, she recalled that the jury returned the verdict of not

 8       guilty, which supported an inference that V.R. had served as a juror in a criminal case.6 V.F.,

 9       whom petitioner compares with V.R., had served in a jury that returned a guilty verdict, and

10       V.F. indicated that the jury’s inability to reach a decision in another criminal case was a waste

11       of time. Aug. RT of Oct. 17 at 195. As for M.G., she could have sympathized with her

12       brother, who was incarcerated, even if she had little or no interaction with him. E.S., whom the

13       prosecutor did not seek to exclude and whom petitioner compares with M.G., had cousins who

14       retired from law enforcement, which the government might have taken as an independent

15       reason not to exclude her.

16             In sum, the record is inconclusive at best, and a reasonable jurist could find that the

17       prosecutor excluded V.R. and M.G. because they might return a not-guilty verdict, not because

18       of their race. Petitioner has not satisfied the stringent requirement under Section 2254, so the

19       court cannot grant him habeas relief.

20

21

22   6
       Petitioner cites a treatise for the proposition that sometimes laypersons use the term “not
23   guilty” in civil context. The treatise states, “A landowner is not guilty of a breach of duty in
     failing to warn of an obvious danger, for the condition itself serves as a warning; and if the
24   complaint discloses that situation, it fails to state a cause of action.” 4 B.E. WITKIN, CAL. PROC.
     5TH PLEAD § 604 (2008) (citation omitted). The quoted text, however, is hardly an example of
25
     vernacular speech. More to the point, what matters is the motivation of the prosecutor in
26   petitioner’s case, not what a layperson might have meant by a not-guilty verdict. The
     prosecutor could have inferred that, given the jury instructions, verdict forms, and other
27   information ordinarily given to a juror during trial, even a juror who had served in a civil trial
     would not refer to the verdict as not guilty.
28


                                                         11
 1        b. Ineffective assistance of counsel                                                           `

 2        Petitioner contends that he received ineffective assistance of counsel in violation of the

 3   Sixth Amendment because his trial counsel (1) failed to argue that the Mariah was touched by

 4   an accidentally and (2) allowed petitioner to be sentenced to 15 years to life in prison.

 5   Petitioner raised these arguments in his habeas petition filed before the California Supreme

 6   Court, and the California Supreme Court summarily denied the habeas petition. In this habeas

 7   proceeding, petitioner repeats the same arguments.

 8        A “doubly” deferential standard governs a federal habeas petitioner’s claim of ineffective

 9   assistance of counsel. See id. at 105. On direct appeal, the two-step inquiry from Strickland v.

10   Washington guides the analysis for an ineffective-assistance-of-counsel claim. See 466 U.S.

11   668, 687 (1984). First, a criminal defendant must show some deficiency in performance by

12   counsel that is “so serious that counsel was not functioning as the counsel guaranteed the

13   defendant by the Sixth Amendment.” Id. Second, the defendant must show that the deficient

14   performance caused him prejudice; this requires him to show “that counsel’s errors were so

15   serious as to deprive [the petitioner] of a fair trial.” Id. On habeas review, coupled with

16   Section 2254(d)’s fairminded-jurist standard, the Strickland requirements become even more

17   deferential: The question is “whether there is any reasonable argument that counsel satisfied

18   Strickland’s deferential standard.” Richter, 562 U.S. at 105 (emphasis added). That is, if there

19   is even one reasonable argument that counsel did not violate the Strickland standard—even if

20   the state court has not identified the argument—then the petitioner cannot obtain habeas relief.

21   See id. at 106.

22        Here, petitioner has failed to satisfy the daunting Strickland requirements on habeas

23   review. Neither of the two alleged errors—failure to argue that the touching of Mariah was

24   accidental and allowing the sentence of 15 years to life—satisfies the first prong of Strickland,

25   deficient performance.

26            i. Accidental touching

27        Petitioner contends that his trial counsel should have argued that the touching was

28   “accidental,” relying on Mariah’s interview in which she referred to the touching as accidental.


                                                    12
 1       ECF No. 1 at 36. Petitioner argues that accidental touching would have defeated the mens rea        `

 2       requirement of the charged offense, lewd act upon a child under the age of 14, because that

 3       offense required the government show that petitioner “willfully and lewdly” committed the act

 4       with the “intent of arousing, appealing to, or gratifying the lust, passions, or sexual desires.”

 5       See Cal. Penal Code § 288(a)(1).

 6            Although Mariah, a child, said during her interview that a man had “accidentally”

 7       touched her, a video recording of the interview provides a basis to conclude that the touching

 8       was far from accidental.7 Here is what Mariah said during her interview:

 9                    Interviewer: Yeah, tell me what happen?
                      Mariah: Um he touched me in the privates.
10

11                    ...

12                    Interviewer: You said when he was buckling you he touched you
                      on the privates. Now what did he touch your privates with?
13                    Mariah: Uh his hands.
14
                      ...
15
                      Interviewer: Now did that happen did he do that on top or
16                    underneath your cloths?
                      Mariah: Underneath my clothes.
17                    Interviewer: Okay tell me about that.
18                    Mariah: Um he touched me on the outside.
                      Interviewer: On the outside of what?
19                    Mariah: my privates but not on the inside of my privates.
                      Interviewer: So on the outside of your privates but not on the inside
20                    of your private. Okay. So just so I’m not confused um . . . did he
                      touch you on the, on the top on the outside or in the inside of your
21                    clothes?
22                    Mariah: He went in the inside of my clothes and underneath my
                      underwear and he, he touched me on the outside.
23                    Interviewer: Now how is he able to do that?
                      Mariah: Because he was holding my pants and he accidentally
24                    touched it.
                      Interviewer: Okay so he was holding your pants and he accidentally
25
                      touched it. What did he touch?
26                    Mariah: My privates.
                      Interviewer: Your privates. Can you show me on the table how he
27
     7
         The jury watched the video recording of the interview. ECF No. 14-1 at 5 n.7.
28


                                                         13
 1                    did that? Go ahead and show me on the table how he accidentally                     `
                      touched your privates.
 2

 3                    (Demonstrating)

 4                    Mariah: ’cause he, his little finger was hanging.
                      Interviewer: His little finger was hanging?
 5                    Mariah: Yeah it was hanging like this.
                      Interviewer: It was hanging like that.
 6                    Mariah: And it accidentally went all the way in my clothes into
 7                    here.
                      Interviewer: And it accidentally did what I’m sorry?
 8                    Mariah: All the ways in my clothes.
                      Interviewer: All the ways where?
 9                    Mariah: In my clothes.
10       ECF No. 15, Ex. 24 at 12:20-15:43 (interview video) (emphasis added); see also CT 2:342-345
11       (interview transcript). The video shows Mariah demonstrating how the man touched her,
12       pointing her hand toward her genital area. ECF No. 15, Ex. 24 at 13:05-30. Mariah also
13       testified in court that the man had touched her vagina underneath her underwear with the
14       middle finger of his right hand and demonstrated in court how the touching occurred.
15       RT 5:1092-95. Considering the evidence, a reasonable attorney could have concluded that it
16       would not be in petitioner’s best interests to advance the argument that defendant had touched
17       Mariah accidentally. Petitioner’s counsel was not seriously deficient for not arguing that the
18       touching was an accident.
19                ii. Sentencing
20            Petitioner contends that his trial counsel was deficient because the attorney allowed
21       petitioner to be sentenced to 15 years to life in prison. Again, petitioner has not shown
22       deficient performance.
23            Section 667.61(b) of California Penal Code, a part of California’s One Strike Law,
24       imposes a sentence of 15 years to life for an offense listed under subdivision (c) committed
25       under one of the circumstances listed under subdivision (e). See Cal. Penal Code § 667.61(b);
26       People v. Valdez, 193 Cal. App. 4th 1515, 1521-24 (2011).8 The enumerated offenses under
27
     8
    In 1994, Section 667.61 was added to the Penal Code, and Sections 667.71 and 1203.066 were
28 amended, to ensure that serious sexual offenders would receive long prison sentences, whether


                                                       14
 1   Subdivision (b) include a lewd or lascivious act upon a child under age of 14, and the                  `

 2   circumstances under Subdivision (e) include the existence of multiple victims. See Cal. Penal

 3   Code § 667.61(c)(4), (e)(4). A sentence of 15 years to life was therefore unavoidable under

 4   Section 667.61(b). See People v. Rodriguez, 129 Cal. App. 4th 1401, 1262 (Cal. App. Ct.

 5   2005). As of the date of the offense, probation was unavailable in cases involving multiple

 6   victims. Cal. Penal Code §§ 667.61(g), 1203.066(a)(7), (d)(1). Nonetheless, the trial court had

 7   the discretion to impose concurrent terms rather than consecutive terms. See Rodriguez, 129

 8   Cal. App. 4th at 1262-63.

 9        Here, petitioner was charged by information with two counts of lewd or lascivious acts

10   upon a child under the age of 14, with multiple victims. CT 1:104-05. The jury returned a

11   guilty verdict on both counts and a separate verdict finding the presence of the multiple-victim

12   circumstance under Subdivision (e). CT 2:455-47. Petitioner received the mandatory sentence

13   for each count, to be served concurrently, CT 2:494-95, even though the sentencing report

14   recommended consecutive terms, CT 2:497. Petitioner does not explain how his trial counsel

15   could have helped him further. Petitioner’s counsel was not seriously deficient for allowing

16   petitioner to be sentenced to 15 years to life.

17              iii. Evidentiary hearing
18        Petitioner states in passing that he would like an evidentiary hearing “to address

19   (1) ineffective assistance of counsel; (2) whether the court violated appellant’s Fifth, Sixth, and

20   Fourteenth Amendment; and (3) whether the court violated appellant’s right to counsel.”

21   ECF No. 1 at 38. Petitioner does not explain why he would be entitled to an evidentiary

22   hearing.

23        A state prisoner seeking an evidentiary hearing must show that he “was not at fault in

24   failing to develop that evidence in state court, or (if he was at fault) if the conditions prescribed

25   by § 2254(e)(2) were met.” Holland v. Jackson, 542 U.S. 649, 652-53 (2004). Under

26
27 or not they had any prior criminal conviction. People v. Wutzke 28 Cal.4th 923, 926, 929 (Cal.
   App. 2002). These statutes are collectively referred to as the One Strike Law.
28


                                                       15
 1   § 2254(e)(2), the petitioner must show either a new, retroactive rule of constitutional law that    `

 2   was unavailable to him or a fact that he could not have discovered through the exercise of due

 3   diligence. 28 U.S.C. § 2254(e)(2)(A)(ii). When the petitioner fails to carry this burden, the

 4   court may not hold an evidentiary hearing. Id. § 2254(e)(2).

 5         Here, petitioner does not argue that he was without fault in failing to develop the record.

 6   He does not identify a new, retroactive rule of constitutional law that was unavailable to him.

 7   He also does not identify any fact that he could not have discovered through due diligence.

 8   The court therefore cannot hold an evidentiary hearing.

 9         c. Insufficient evidence
10         Petitioner contends that his due process rights under the Fourteenth Amendment have

11   been violated because he was found guilty of count one despite insufficient evidence. In

12   support of his claim, he argues that there was insufficient evidence that: (1) the touching was

13   intentional; and (2) petitioner was the man who touched Mariah. The Court of Appeal rejected

14   petitioner’s arguments on the merits, finding that substantial evidence supported the jury’s

15   guilty verdict.

16         A habeas petitioner challenging the sufficiency of evidence must overcome “two layers

17   of judicial deference.” Coleman v. Johnson, 566 U.S. 650, 651 (2012). Under Jackson v.

18   Virginia, the appellate court on direct appeal decides “whether, after viewing the evidence in

19   the light most favorable to the prosecution, any rational trier of fact could have found the

20   essential elements of the crime beyond a reasonable doubt.” 443 U.S. 307, 319 (1979)

21   (emphasis in original). On habeas review, “a federal court may not overturn a state court

22   decision rejecting a sufficiency of the evidence challenge simply because the federal court

23   disagrees with the state court. The federal court instead may do so only if the state court

24   decision was objectively unreasonable.” Maquiz v. Hedgpeth, 907 F.3d 1212, 1225 (9th Cir.

25   2018) (quoting Coleman, 566 U.S. at 651). Combining the Jackson and Section 2254

26   deference, petitioner must show that “no fairminded jurist could conclude that any rational trier

27   of fact could have found sufficient evidence to support the conviction.” Id. (emphasis in

28   original).


                                                    16
 1            i. Accidental touching                                                                   `

 2        Petitioner’s first argument warrants little discussion. As discussed above, Mariah said

 3   during her interview that a man accidentally touched her, but the video recording of Mariah’s

 4   interview supports a different interpretation. The jury saw the video recording of the

 5   interview, which included Mariah’s demonstration of how the man touched her. ECF No. 14-1

 6   at 5 n.7; ECF No. 15, Ex. 24 at 12:20-15:43. A fairminded jurist could find that the video

 7   recording shows that the man willfully and lewdly touched Mariah with the intent of gratifying

 8   his sexual desires.

 9            ii. Identity

10        Petitioner next contends that there was insufficient evidence that he was the man who

11   touched Mariah. Petitioner argues that Mariah’s identification of petitioner as the perpetrator

12   was unreliable for numerous reasons. According to petitioner:

13            1. Mariah stated that the man had touched her on a rollercoaster, but the Little
                  Cricket Express did not fall under the definition of a rollercoaster because the
14
                  train stayed on the ground throughout the ride; the Wacky Worm was a
15                rollercoaster, as the train traveled off the ground, with ups and downs.
              2. Mariah described the seatbelt on the ride as having joint shoulder and waist strap,
16                but neither the Little Cricket Express nor the Wacky Worm had such a belt.
              3. Mariah admitted that during the first trial, she identified the ride as the Wacky
17                Worm.
              4. When Mariah walked back and forth through the Kiddie Land with detectives
18
                  Dyer and Kirkorian, Mariah could not identify the ride where the touching
19                occurred.
              5. Mariah identified the Little Cricket Express as the ride where she was touched
20                only after her mother said, “Mariah, I think it’s that one!”
              6. Mariah stated that two workers were present at the ride where she was touched,
21                but the Little Cricket Express had only one operator, while the Wacky Worm had
22                two operators.
              7. Mariah’s grandmother stated that Mariah had been on a caterpillar roller coaster
23                ride between 3 and 4 p.m., but petitioner’s shift had ended at 2:33 p.m.
              8. Mariah was coached by the prosecutor to identify the Little Cricket Express as the
24                ride where the touching occurred.
              9. Mariah’s pretrial identification of petitioner as the perpetrator during a photo-
25                lineup was tainted by comments by Detective Lopez and Mariah’s mother that
26                Mariah was “correct” and “did a great job.”
              10. The pretrial identification during a photo-lineup was the product of Mariah’s poor
27                perception and memory.

28


                                                   17
 1   See ECF No. 1 at 25-33. Despite petitioner’s contentions, a reasonable jurist could find             `

 2   sufficient evidence to conclude that petitioner was the man who touched Mariah. Mariah’s

 3   inaccurate recollections of where or when the crime occurred did not warrant setting aside the

 4   jury verdict. A reasonable juror could conclude that the inaccurate recollections resulted from

 5   Mariah’s age and her experience visiting multiple rides at the Fresno Fair. Mariah testified that

 6   both the Little Cricket Express and the Wacky Worm looked like rollercoasters to her. RT

 7   5:1116. Detective Lopez testified that Mariah’s various descriptions of the ride were

 8   combinations of different rides and were inconsistent with either the Little Cricket Express or

 9   the Wacky Worm. RT 7:1794 (“[T]here were bits and pieces of the rides, but they were of

10   different rides.”). In any event, victims “often confuse the details of particular incidents,” see

11   Ren v. Holder, 648 F.3d 1079, 1085-86 (9th Cir. 2011), and a witness’s account of when an

12   event occurred is a “poor test” of credibility, see id. at 1086. Despite the inaccurate

13   recollections as to where or when the crime took place, what mattered was who molested

14   Mariah. Mariah identified petitioner as the perpetrator in a photo lineup within 15 seconds,

15   and that prompt identification provides sufficient basis for the jury’s verdict.

16        Petitioner’s ninth and tenth arguments, noted above, challenge Mariah’s identification

17   during the photo lineup, but those arguments lack merit. As for the ninth argument, comments

18   by Detective Lopez and Mariah’s mother that Mariah was “correct” and “did a great job” were

19   uttered only after Mariah’s prompt identification of petitioner as the perpetrator. Petitioner

20   does not argue that the photo lineup was suggestive or rushed in any way. He also does not

21   dispute that Mariah had heard and understood the instruction that the photographs might or

22   might not include the perpetrator. A reasonable jurist could find that those comments uttered

23   after Mariah’s identification did not affect Mariah’s pretrial identification.

24        As for the tenth argument, petitioner fails to show how Mariah’s identification during a

25   photo-lineup was the product of Mariah’s poor perception and memory. Petitioner argues:

26                [H]er single identification of appellant was subject to various
                  perception and memory challenges. For example, did Mariah
27                identify appellant simply because she recognized him from his
                  having been at the fair, unlike all the other non-fair employees
28                whose photographs were included in the lineup. In other words,


                                                    18
 1                appellant may have looked familiar to Mariah because she had seen                      `
                  him working a breaker on a ride she rode but on which she was not
 2                touched, unlike the other five subjects, whom she had never seen
                  before.
 3

 4   ECF No. 1 at 32. Petitioner cites no evidence in support of his argument, and the court need
 5   not accept petitioner’s unsubstantiated theory. Besides, petitioner’s counsel thoroughly
 6   challenged Mariah’s identification of petitioner during four cross-examinations, and the jury
 7   nonetheless chose to credit Mariah’s identification after considering the evidence presented.
 8   See RT 5:1110-1143, 1151-1153, 1156-57.
 9        We end by addressing petitioner’s allegation that the prosecutor had coached Mariah to
10   identify the Little Cricket Express as the ride where the touching occurred. Petitioner relies on
11   Mariah’s testimony:
12                                   [M’s first cross-examination]
                  ...
13
                  Q The last time you were in court you didn’t remember?
14                A Yeah, I didn’t remember, but now, I remember somehow, I don’t
                  know—
15                Q Okay
                  A —how I remember, it’s weird.
16                Q It’s weird okay. Did my friend here help you remember?
                  A Yeah. He helped me a lot actually.
17                Q He helped you a lot?
                  A Uh-huh.
18                Q How did he help you?
                  A He helped me by, um, I think he said some words to remind me
19                about the rollercoaster, something like that.
                  Q Oh, yeah?
20                A I think so. I—I don’t remember.
                  ...
21
                                     [M’s first redirect examination]
22
                  ...
23
                  Q Okay. So let’s see, oh, I know what I was going to ask you. Now,
24                I’m showing you what’s been marked Defense Exhibit U and
                  Defense Exhibit K for identification purposes. Do you remember
25                seeing those pictures before?
                  A I remember seeing both.
26                Q Okay.
                  A Yeah, both.
27                Q And —
                  A One you showed me at a different court and you showed me this
28


                                                   19
 1               court and this one, I remember what it looks like ’cause I was                     `
                 waiting in line ’cause there was a big line. So I remember what it
 2               looks like.
                 Q Okay. And when you and I have talked about pictures, has it only
 3               been in the courtroom that we’ve talked about the pictures or
                 somewhere else?
 4               A I think only in the courtroom.
                 Q Okay. We didn’t talk about them in the hallway?
 5               A Are you talking about just now?
                 Q Yeah, did we talk about these pictures at all outside of the
 6               courtroom anywhere?
                 A No, we didn’t talk about them. That’s what I remember. I don’t
 7               have a good rememberies.

 8               ...

 9               Q Okay. And, um, I know that you and I talked about how you and
                 I haven’t gone over these photographs outside of the courtroom.
10               Has anybody gone over these photographs with you outside of the
                 courtroom?
11               A No, Just you.
                 Q Okay. And were we outside of the courtroom when we went over
12               them?
                 A I think so.
13               Q Okay. Do you remember where we were?
                 A No.
14               Q Okay. Do you remember when it was?
                 A I think it was on a Wednesday.
15               Q Okay. Was it in fact, um, a Wednesday that was recent or a
                 Wednesday that was a long time ago, or do you not know?
16               A A Wednesday that was a long time ago. I think it’s a Wednesday,
                 I’m not sure.
17               Q Okay. Do you know for sure we went over the photographs
                 together outside of the courtroom?
18               A No, not for sure.

19               ...

20                                [M’s second redirect examination]9

21               Q If I may just briefly—I’ve got another maybe one or two questions
                 for you, okay?
22               A Okay.
                 Q So did anybody ever tell you that you got the ride pictures wrong?
23               A Well, after I said—I said the name ’cause I could read them, I said
                 the name and the picture name was, um, they called it a UK and I
24               said UK and they said that is correct.
                 Q Okay. So nobody’s ever told you that you’ve got the ride pictures
25               wrong?
26
    During the second cross-examination, petitioner’s counsel questioned Mariah about a
     9

27 photograph of Mariah riding a rollercoaster and did not ask whether the prosecutor had coached
   her. RT 5:1151-52.
28


                                                  20
 1                   A No—well, after that they said, “you got it right, you got it right.               `
                     Good girl.”
 2
                     ...
 3
                                [M’s third cross-examination]
 4                   ...

 5                   Q Um, which picture were you told that you got right, do you
                     remember which one? Was it a ride picture?
 6                   A Yeah.
                     Q And when they said, um, “Good girl, you got it right,” which—
 7                   who said that, baby?
                     A My mom and dad.
 8
                     ...
 9
                               [M’s third redirect examination]
10
                     ...
11
                     Q Okay. So nobody ever told you that you got the rides incorrect?
12                   A Nobody—nobody ever told me that I got the ride incorrect or
                     correct. I just looked at it and then I remember in my head. So I
13                   chose—chose this one (indicating) ’cause this one’s the right one
                     I’m pretty sure.
14                   Q Okay.
                     ...
15
     RT 5: 1125, 1143-44, 1148-49, 1152-53, 1155-56. Mariah’s testimony does not compel a
16
     finding that the prosecutor coached Mariah. The jury heard Mariah’s testimony and decided to
17
     credit her identification of petitioner as the perpetrator. A fairminded jurist could find
18
     sufficient evidence for petitioner’s conviction. No other habeas claim remains for
19
     adjudication.
20
      III. Certificate of appealability
21
          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district
22
     court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C.
23
     § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254
24
     Cases requires a district court to issue or deny a certificate of appealability when entering a
25
     final order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar,
26
     116 F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a
27
     petitioner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
28


                                                      21
 1    § 2253(c)(2). This standard requires the petitioner to show that “jurists of reason could              `

 2    disagree with the district court’s resolution of his constitutional claims or that jurists could

 3    conclude the issues presented are adequate to deserve encouragement to proceed further.”

 4    Miller-El, 537 U.S. at 327; accord Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 5            Here, petitioner has not made a substantial showing of the denial of a constitutional right.

 6    The court should therefore decline to issue a certificate of appealability.

 7      IV. Findings and recommendations
 8            We recommend that the court deny the petition for a writ of habeas corpus, ECF No. 1,

 9    and decline to issue a certificate of appealability.

10            These findings and recommendations are submitted to the U.S. District Court Judge

11    presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

12    Practice for the United States District Court, Eastern District of California. Within 14 days of

13    the service of the findings and recommendations, petitioner may file written objections to the

14    findings and recommendations with the court and serve a copy on all parties. That document

15    must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

16    District Judge will then review the findings and recommendations under 28 U.S.C. §

17    636(b)(1)(C). Petitioner’s failure to file objections within the specified time may result in the

18    waiver of rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014).

19
     IT IS SO ORDERED.
20

21
     Dated:      December 7, 2018
22                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                       22
